Exhibit 10.49

AMENDMENT TO EMPLOYMENT CONTRACT

This AMENDMENT is made as of the 28 day of April, 2005, between PETER GROVER
(hereinafter referred to as “Employee”) and TRX Europe, Ltd., a company
incorporated in England and Wales under number 3841799 whose registered office
is at Sutherland House, Russell Way, Crawley, West Sussex, RH10 1 UH, UK
(hereinafter referred to as the “Company”).

WHEREAS, Employee and the Company previously entered into that certain
Employment Contract dated as of January 1, 2004, (the “Employment Contract”);
and

WHEREAS, Employee and the Company desire to further amend certain terms and
provisions of the Employment Contract;

NOW, THEREFORE, for and in consideration of the sum of Ten and no/100 Dollars
($10.00) in hand paid each to the other and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Employee and the Company hereby agree to amend the Employment Contract as
follows:

1. Section 2 of the Employment Contract is amended by deleting the paragraph and
replacing it with the following:

Duties and Responsibilities. Employee shall be employed as Executive Vice
President, Sales & Client Services, Europe reporting directly to the President &
CEO of the Company. As Executive Vice President, Sales & Client Services,
Europe, Employee shall have responsibility for day-to-day responsibilities
related to relationships with major customers of the Company, including
operational oversight, strategic planning, financial forecasting, reconciliation
and billing, sales expansion activities, and contract negotiation and
compliance, in addition to any specific related duties and responsibilities as
may be assigned to him by the President & CEO of the Company. In addition,
during the Term of this Employment Contract, Employee shall be responsible for
preparing and submitting to the Company at least ninety (90) days prior to the
end of the Company’s calendar year an annual budget and business plan for the
operation of the Company for the upcoming calendar year. Said annual budget and
business plan either shall be approved as submitted, or modified, revised, or
amended by the Company and delivered to Employee as the annual budget and
business plan for the Company during the applicable calendar year. Employee
agrees that he will not take any action inconsistent with the annual budget and
business plan of the Company, as approved by the Company. It is expressly
understood and agreed, however, that all actions, responsibilities, and
authority of Employee are, at all times, subject to the power and authority of
the Company and its President to direct, review, alter, amend and modify such
actions, responsibilities, and authority.

 

1



--------------------------------------------------------------------------------

2. Except as specifically amended herein, the Employment Contract, as previously
amended, shall remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

EMPLOYEE: /s/ Peter Grover Peter Grover

 

COMPANY: TRX Europe, Ltd. By:   /s/ Norwood H. Davis, III Printed Name: Norwood
H. Davis, III Title: President & CEO

 

2